Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150109(17)                                                                                           Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150109
                                                                    COA: 322356
                                                                    Genesee CC: 06-019088-FC
  ANDRE BERNARD DAVIS,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 28, 2015
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2015
         p0921
                                                                               Clerk